SENTENCIA
¿Tiene derecho la defensa a obtener copia, mediante los mecanismos de descubrimiento de prueba, de declaracio-nes juradas prestadas por un testigo de cargo en otros ca-sos, con relación a otros acusados e investigaciones que nada tienen que ver con los hechos por los cuales se formu-laron las acusaciones del caso de marras y se juzgan a los acusados de autos? ¿Es procedente tal solicitud por parte de la defensa, cuando su teoría en el caso de autos es la mendacidad de tal testigo de cargo? Ese es el asunto que tenemos ante nos para resolver.
r-H
El Ministerio Público formuló una acusación contra los Sres. Elliot Casanova, Héctor Cortés Medina, Wilfredo Huertas y Heriberto Pagán, por asesinato en primer gra-do^1) asesinato en segundo grado,(2) daño agravado,(3) conspiración para cometer asesinato,(4) usar máscara para evitar ser descubierto en la comisión del delito de asesinato en primer grado(5) y por violación a los Arts. 5, 6, 8 y 8A de la antigua Ley de Armas de Puerto Rico.(6) Oportuna-mente, los referidos acusados presentaron sendas mocio-nes al amparo de la Regla 95 de Procedimiento Criminal,(7) mediante los cuales solicitaron el descubrimiento de evi-*185dencia en poder del Ministerio Público. Solicitaron del Tribunal de Primera Instancia que le ordenara al Ministerio Público que les proveyera copia de las declaraciones jura-das que prestara el testigo, Sr. Juan Franco Ortiz, en otros casos, a saber: Pueblo v. Pedro Pérez Santiago, Pueblo v. Gerald Velázquez Acevedo y Pueblo v. Ángel M. Medina Ávila. Solicitaron, además, que se les entregara cualquier declaración jurada prestada por el Sr. Juan Franco Ortiz, incluyendo entrevistas para fines de investigación, no ju-radas, independientemente de si se sometieron denuncias contra cualquier otra persona. Adujeron como argumento que dicha evidencia es relevante a la teoría de la defensa sobre la mendacidad de dicho testigo.(8) El Ministerio Pú-blico se opuso a la entrega de las copias de las declaracio-nes juradas solicitadas, por estar relacionadas a otros ca-sos y porque dicha evidencia no es susceptible de ser descubierta. (9) Luego de escuchar los argumentos de las partes, el Tribunal de Primera Instancia determinó que le asistía la razón a los acusados y ordenó al Ministerio Pú-blico que les proveyera copia de las referidas declaraciones juradas que prestó el testigo, Sr. Juan Franco Ortiz, en los casos contra los Sres. Gerald Velázquez Acevedo y Pedro Pérez Santiago, y aquellas otras en que involucró al Sr. Elliot Casanova en la muerte del Sr. Luis F. García Sánchez.
La Oficina del Procurador General recurrió de esa reso-lución ante el Tribunal de Circuito de Apelaciones y plan-teó que no procedía la entrega de copia de dichas declara-ciones juradas, por no estar relacionadas con el caso de epígrafe, por entender que resulta muy amplia la concesión de dicho descubrimiento de prueba y porque podría poner en riesgo una investigación en proceso.(10) El foro interme-dio apelativo denegó la solicitud de expedición del auto de *186certiorari por entender que “el Estado no tiene interés le-gítimo en interponer obstáculos para que se conozca la verdad”. Concluyó que las declaraciones juradas en cues-tión eran pertinentes, no fueron refutadas por el Ministe-rio Público y la entrega de copias de éstas era cónsona con el balance de intereses de auscultar la verdad.(11)
No conforme con la resolución dictada por el Tribunal de Circuito de Apelaciones, recurre ante nos la Oficina del Procurador General para señalar como error cometido por dicho tribunal lo siguiente:
ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES AL CONCLUIR QUE EL MINISTERIO PÚBLICO DEBE PROVEER A LOS RECURRIDOS COPIA DE UNAS DECLA-RACIONES JURADAS QUE PRESTÓ UN TESTIGO EN ESTE CASO CON RELACIÓN A OTROS ACUSADOS Y/O IN-VESTIGACIONES QUE NADAN [SIC] TIENEN QUE VER CON LOS HECHOS POR LOS CUALES SE JUZGAN LOS RECURRIDOS DE EPÍGRAFE. Petición de certiorari, pág. 3.
El 14 de septiembre de 2001 emitimos una resolución mediante la cual expidimos el auto de certiorari solicitado. Habiendo comparecido ambas partes y con el beneficio de sus alegatos, procedemos a resolver.

Se confirma la resolución recurrida, emitida por el Tribunal de Circuito de Apelaciones y, en consecuencia, se mantiene inalterado lo resuelto por el Tribunal de Primera Instancia, Sala Superior de Arecibo.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez emi-tió una opinión de conformidad, a la cual se unieron los Jueces Asociados Señores Rebollo López y Corrada Del Río.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

(11) Apéndice, págs. 161-167.
*187— O —
Opinión de conformidad del
Juez Asociado Señor Rivera Pérez,
a la cual se unen los Jueces Asociados Señores Rebollo López y Corrada Del Río.
La cláusula de debido proceso de ley obliga al Ministerio Público a revelar a la defensa toda evidencia que tenga en su poder que sea favorable al acusado, ya sea con relación a la culpabilidad o al castigo/1) La violación al debido pro-ceso de ley ocurre no sólo cuando el Ministerio Público no revela evidencia exculpatoria solicitada por la defensa; ocurre igualmente cuando, aún sin solicitud de la defensa, el Ministerio Fiscal no revela a la defensa la evidencia que sabía o debió haber sabido que era favorable a la defensa.
En Pueblo v. Hernández García, 102 D.P.R. 506 (1974), este Tribunal, interpretando la Regla 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, según leía antes de ser en-mendada por la Ley Núm. 58 de 1 de julio de 1988,(2) se enfrentó a la siguiente situación de hechos. El Sr. Juan Felipe Hernández García fue acusado por tres infracciones a la Ley de Drogas de 1959.(3) La prueba de cargo consistió en el testimonio del agente de la División de Drogas y Nar-cóticos de la Policía, Sr. Luis Graulau, y del químico que realizó el análisis de la sustancia controlada alegadamente *188incautada. El Jurado encontró al acusado culpable por los cargos imputados. Catorce días más tarde, la defensa pre-sentó una moción de nuevo juicio alegando que, coetánea-mente con la celebración del juicio, el Departamento de la Policía realizó una investigación sobre la conducta impro-pia y deshonesta del testigo de cargo, Sr. Luis Graulau, y de otros agentes; que al señor Graulau le fueron presenta-dos cargos por hurto mayor; que se le exigió su renuncia, y que no fue procesado por acceder a declarar sobre los he-chos investigados como testigo de cargo. La defensa soli-citó, además, como parte de su moción de nuevo juicio, co-pia de las declaraciones juradas prestadas por el señor Graulau en la investigación realizada por el Departamento de la Policía. En la vista de dicha moción, la defensa desis-tió de su solicitud de que se le entregara copia de las de-claraciones juradas. El Tribunal de Primera Instancia de-negó la moción de nuevo juicio y, días más tarde, dictó sentencia. Posteriormente, el acusado presentó una solici-tud de fianza en apelación y esbozó, para sustentarla, que innumerables acusaciones por infracciones a la Ley de Drogas, entonces vigente, habían sido archivadas por ra-zón del resultado de la referida investigación en contra del agente Graulau. Se acompañó prueba a esos efectos, espe-cíficamente una declaración jurada del referido agente Graulau, en la que relata un incidente en el cual los agen-tes investigados habían allanado una morada, se habían apropiado de una suma de dinero y habían acordado come-ter perjurio si surgía una investigación al respecto. En esa ocasión expresamos:
[E]n Brady v. Maryland, 373 U.S. 83 (1963) se expande aún más la regla, resolviéndose que la supresión de evidencia soli-citada por la defensa y relevante a la inocencia o castigo del acusado viola el debido proceso de ley.
Varios tribunales se han inclinado recientemente, no obs-tante, hacia el criterio de la necesidad de un descubrimiento total. United States v. Hibler, 463 F.2d 455 (9th Cir. 1972); Shuler v. Wainwright, 341 F.Supp. 1061, 1072 (M.D. Fla. *1891972). En Vermont, el Canadá e Inglaterra priva la regla de total acceso al sumario fiscal y diversos comentaristas favore-cen al menos una expansión sustancial del ámbito de descu-brimiento usualmente permitido. Bass, V.: Brady v. Maryland and the Prosecutor’s Duty to Disclosure, 40 U. Chi. L. Rev. 112 (1972); Traynor, Ground Lost and Found in Criminal Discovery, 39 N.Y.U.L. Rev. 228 (1964).
Debe señalarse también que la necesidad de que la defensa solicite la evidencia en cuestión no se estima ya siempre, como en tiempos de Brady, un requisito cuya omisión libera indefec-tiblemente al fiscal de poner a la disposición del acusado prueba relevante a su defensa. Davis v. Heyd, 479 F.2d 446 (5th Cir. 1973).
Los principios señalados hallan amplio apoyo en estudios prestigiosos sobre el tema. ABA Project on Minimum Standards for Criminal Justice, Standards Relating to Discovery and Procedure before Trial (Approved Draft, 1970), sec. 2. Id; ABA Project on the Standards for Criminal Justice, Standards Relating to the Prosecution Function and Defense Function (Approved Draft, 1971), sec. 3.11. En la norma 4.9, National Advisory Commission on Criminal Justice Standards and Goals, Report on Courts, Washington, 1973, pág. 89, se ex-presa que ... “El fiscal debe ... descubrir cualquier evidencia o información que pueda considerarse razonablemente como va-liosa a la defensa, aunque tal descubrimiento no sea de otro modo requerido.” Las razones que han impulsado la adopción de estas pautas constituyen precisamente la base de la deci-sión de este Tribunal en Pueblo v. Dones, 102 D.P.R. 118 (1974). (Énfasis suplido.) Pueblo v. Hernández García, supra, págs. 508-510.
Concluimos en esa ocasión que el cuadro fáctico allí pre-sente ameritaba que el Ministerio Fiscal hubiera revelado a la defensa la evidencia solicitada, claramente relevante para la determinación de la inocencia del acusado, así como con la pena por serle impuesta en la sentencia. Por tales motivos, ordenamos la celebración de un nuevo juicio y la entrega a la defensa de la información relevante a la inocencia del acusado o al castigo que en su día pudiera serle impuesto.
De igual manera, en Pueblo v. Dones, 102 D.P.R. 118 (1974), bajo dicho estado de derecho, revocamos al Tribunal de Primera Instancia por no admitir cierta evidencia *190ofrecida por el imputado para impugnar la credibilidad de un testigo de cargo y ordenamos la celebración de un nuevo juicio. El imputado, Rafael Dones, fue convicto de tres car-gos por infracción a la Ley de Narcóticos de Puerto Rico. Dicho acusado había ofrecido en el juicio evidencia de actos en que el testigo acusador, un agente encubierto, había acusado falsamente a otra persona por venta y posesión de narcóticos, el informe de la investigación realizada por el Cuerpo de Investigaciones Criminal sobre dicha conducta, el testimonio de dos Jueces Superiores ante quienes el re-ferido agente había mentido en juicio y la declaración de un tercer Juez Superior sobre otros actos de mendacidad del aludido agente. El Tribunal de Primera Instancia no admitió dicha evidencia, por lo que ésta jamás llegó ante la consideración del Jurado. Al revocar a ese tribunal, mani-festamos lo siguiente:
Todo acusado que tiene su libertad en peligro debe tener al alcance de su mano los medios más amplios para demostrar que su acusador es un truhán, falto de integridad e indigno de crédito. Mientras más cortapisas y restricciones se opongan a esta prueba, mayor es el riesgo de que un testimonio mendaz y falso prevalezca en corte adulterando y deshonrando la justi-cia, convirtiendo el fallo judicial en trágico producto elaborado de la perversidad. Pueblo v. Dones, supra, págs. 122-123.
A los efectos de hacer una determinación específica re-lativa a la procedencia del descubrimiento de cierta prueba, expresamos en Pueblo v. Tribunal Superior, 102 D.P.R. 470 (1974), que el Tribunal de Primera Instancia, en el ejercicio de su discreción, debe establecer en cada caso un justo balance entre los derechos del acusado al descu-brimiento de prueba y los del Estado, tomando en conside-ración los criterios siguientes: (a) si los objetos, libros, do-cumentos y papeles que el acusado interesa examinar se relacionan o describen con suficiente especificación y son pertinentes para su defensa; (b) su importancia para la seguridad del Estado o la confidencialidad de la labor in-vestigativa, y (c) la razonabilidad de la petición, tomando *191en cuenta sus propósitos, de manera que no haya innece-sarias dilaciones en los procedimientos ni hostigamiento o molestias indebidas a los funcionarios del Estado.
Posteriormente, en Pueblo v. Rodríguez Sánchez, 109 D.P.R. 243 (1979), afirmamos que el descubrimiento de prueba tiene una fuente estatutaria, pero en determinadas circunstancias goza de una base más amplia en la Carta de Derechos de nuestra Constitución. Allí expresamos, sobre ese tema, lo siguiente:
El descubrimiento de prueba que rebasa el texto de la Regla 95 y busca apoyo en el debido proceso de ley no es recurso a invocarse livianamente. Está muy lejos de ser patente de corso que en forma indiscriminada permita la intrusión en los archi-vos de fiscalía, ni que facilite al acusado cuanta evidencia pueda relacionarse con el caso criminal. No basta para activar el remedio la probabilidad de que el jurado o el juez de conocer tal prueba hubiesen rendido un fallo distinto. La protección constitucional se da en situación que implica corrupción de la función depuradora de la verdad que es la esencia procesal del juicio. En tal extremo es responsabilidad del Estado en su obli-gación de proveer un juicio justo bajo la cláusula de debido proceso de ley, y aun sin mediar solicitud de la defensa, revelar evidencia exonerante en su poder o vicios de falsedad en su prueba que de permanecer ocultos e ignorados sofocarían la verdad en la sala de justicia. Baste recordar que el propósito del juicio no es obtener una convicción sino la depuración de hechos en búsqueda de la verdad.
Cuando el acusado la solicita, es obligación del fiscal revelar evidencia del Estado sin que medien las circunstancias de exi-gencias que le compelen a tomar la iniciativa para proteger la legalidad del juicio. A moción de la defensa, “si el objeto de la solicitud es material; e indudablemente si hay base substancial para invocar que existe materialidad, lo razonable es exigir del fiscal que responda bien suministrando la información o some-tiendo el problema al juez”. United States v. Agurs, 427 U.S. 97, 106 (1976). El concepto de materialidad, y la obligación del fiscal de revelar ante la solicitud de la defensa, han de ser consubstanciales con el eminente interés en asegurar que toda evidencia significativa que tienda a establecer inocencia sea presentada al juzgador de los hechos. A esa conclusión llega-mos, aunque por fundamentos procesales, en Pueblo v. Tribunal Superior, supra.
*192... El Art. II, Sec. 11, de nuestra Constitución garantiza el derecho del acusado a “carearse con los testigos de cargo”. Para que tal confrontación o careo tenga concreción y sentido, el debido proceso exige que se pongan al alcance del acusado los medios de prueba para impugnar los testigos, atacar su credibilidad y todo recurso análogo encaminado a erradicar la falsedad del juicio y evitar el desvío de la justicia. Un careo sin estos instrumentos, cuando sean legítimamente asequibles, frustra el propósito del precepto constitucional.
Reiteramos que no estamos dando licencia para que en todo caso y en forma automática se concedan todos los informes y papeles relacionados con la actuación del agente. El acusado que los solicite debe hacer alguna demostración prima facie convincente de la materialidad de esa evidencia y de la legiti-midad de su petición que la excluyen de la calificación de ale-gación simplemente dilatoria, onerosa y hostigante. (Enfasis suplido y escolio omitido.) Pueblo v. Rodríguez Sánchez, supra, págs. 246-249.
La Regla 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone actualmente sobre el tema de descubrimiento de prueba lo siguiente:
(a) Previa moción del acusado sometida en cualquier mo-mento después de haberse presentado la acusación o denuncia, y dentro del término prescrito para someterla, el tribunal orde-nará al Ministerio Fiscal que permita al acusado inspeccionar, copiar o fotocopiar el siguiente material o información que está en posesión, custodia o control del Ministerio Fiscal:
(1) Cualquier declaración jurada que el Ministerio Fiscal tenga del acusado.
(2) Cualquier declaración jurada de los testigos de cargo que hayan declarado en la vista para determinación de causa probable para el arresto o citación, en la vista preliminar, en el juicio o que fueron renunciados por el Ministerio Fiscal y los récords de convicciones criminales previas de éstos.
(3) Cualquier resultado o informe de exámenes físicos o mentales y de experimentos o pruebas científicas que sea re-levante para preparar adecuadamente la defensa del acusado o que vaya a ser utilizado en el juicio por el Ministerio Fiscal.
(4) Cualquier libro, papel, documento, fotografía, objeto tangible, estructura o lugar que sea relevante para preparar adecuadamente la defensa del acusado, que el Ministerio Fiscal se propone utilizar en el juicio o que fue obtenido del acu-sado o perteneciera al acusado.
*193(5) El récord de convicciones criminales previas del acusado.
(6) Cualquier informe preparado por agentes de la Poli-cía en relación con las causas seguidas contra el acusado que sea relevante para preparar adecuadamente la defensa del acusado. El descubrimiento de esta prueba estará sujeto a las siguientes condiciones:
(A) Que los objetos, libros, documentos y papeles que el acusado interesa examinar se relacionan o describen con suficiente especificación;
(B) que no afecte la seguridad del Estado ni las labo-res investigativas de sus agentes policíacos, y
(C) que la correspondiente moción del acusado sea presentada con suficiente antelación a la fecha señalada para la celebración del juicio, de manera que no haya innecesarias dilaciones en los procedimientos ni se produzcan molestias in-debidas a los funcionarios del Estado.
(b) El Ministerio Fiscal revelará toda aquella evidencia ex-culpatoria del acusado que tenga en su poder.
(c) el Ministerio Fiscal deberá informar al tribunal si el material o la información solicitada no se encuentra en su po-sesión, custodia o control, en cuyo caso el tribunal ordenará a la persona o entidad que la posea, custodie o controle, que la ponga a la disposición del acusado.
(d) No estarán sujetos a descubrimiento o inspección de la defensa los escritos de investigación legal, informes, memo-randos, correspondencia u otros documentos internos que con-tengan opiniones, teorías o conclusiones del Ministerio Fiscal. (Énfasis suplido.)
La obligación del fiscal de descubrir información o evi-dencia a la defensa se activa con la presentación del pliego acusatorio, esto es, con la denuncia en caso de delito menos grave o con la acusación en casos de delito grave. El al-cance del descubrimiento de prueba se limita al material o información que esté en posesión, custodia o control del Ministerio Fiscal. Si el material o información que se soli-cita no se encuentra en la posesión o custodia del Ministe-rio Fiscal, éste deberá informarlo así al tribunal para que se expida la orden judicial a la persona o entidad que tenga la posesión o control del material o información.(4)
*194La Regla 95(a)(2) de Procedimiento Criminal, supra, provee para el descubrimiento, a favor de la defensa, de copia de cualquier declaración jurada de los testigos de cargo que hayan testificado en la vista para determinación de causa probable para el arresto o citación, en la vista preliminar, en el juicio o que fueron renunciados por el Ministerio Fiscal y los expedientes de convicciones crimi-nales previos de éstos. La referida norma procesal provee para que el Ministerio Fiscal sólo tenga que descubrir a la defensa las declaraciones juradas de los testigos de cargo, luego que éstos testifiquen por primera vez en alguna etapa de los procedimientos, salvo que el Pueblo no utilice el testigo antes del juicio y que durante éste renuncie a usarlo.(5)
Nuestro ordenamiento estatutario vigente limita el al-cance del descubrimiento de prueba que ha de realizarse por el acusado a la declaración jurada del testigo de cargo que se relaciona con el contenido de su testimonio, vertido en cualquiera de las etapas del procedimiento criminal se-guido en su contra, sobre los hechos imputados en el pliego acusatorio. Nuestra norma jurisprudencial no alcanza hasta el momento el contenido de una declaración jurada prestada por tal testigo de cargo, que ofreció testimonio en alguna de las etapas del procedimiento criminal en otro caso que trata sobre hechos distintos y que produjo impu-taciones de delito público contra otra persona.
La Regla 95 de Procedimiento Criminal, supra, rige el descubrimiento de prueba que realizará el Ministerio Fiscal en favor del acusado, previa moción sometida a esos efectos. Dicha regla fue actualizada por la Ley Núm. 58, la cual derogó la anterior Regla 95 de Procedimiento Criminal y adicionó, además, las Reglas 95A y 95B, 34 L.P.R.A. Ap. II. La intención legislativa detrás de este estatuto surge de los informes sometidos por las Comisiones de lo Jurídico de cada Cuerpo de la Asamblea Legislativa. Así, el *195Informe de la Comisión de lo Jurídico del Senado expresa que la medida propone derogar la Regla 95 de Procedi-miento Criminal de 1963, hasta entonces vigente, y adicio-nar dos reglas nuevas para establecer un procedimiento de descubrimiento que incorpore las interpretaciones judicia-les que han ido ampliando el alcance de dicho mecanismo investigativo, permitiendo un mayor acceso al sumario fiscal e incluyendo otro tipo de prueba no especificada en su texto.(6) De la misma manera, se pretendía permitir, por primera vez en nuestra jurisdicción, el descubrimiento de prueba a favor del Ministerio Fiscal. En relación con lo anterior, dicho Informe expresa lo siguiente:(7)
La Regla 16 de la de Procedimiento Criminal Federal per-mite el descubrimiento de prueba a ambas partes, aunque más limitado cuando es en favor del fiscal. Ello, debido a que se considera que al ampliar los mecanismos de prueba en el procedimiento criminal se contribuye a una más eficiente y justa administración dentro del sistema criminal. Notes of Advisory Committee on Rules, Federal Criminal Code and Rules, West Publishing Co., 1987, págs. 72 a 78.

En esta misma dirección, el Informe Sobre Reglas de Proce-dimiento Criminal de Puerto Rico según revisadas por el Se-cretariado de la Conferencia Judicial de 1985, recomienda la adopción de un esquema de descubrimiento similar al que con-tiene las Reglas Federales.


La medida recoge el esquema de la Regla 16 Federal que fue a su vez aceptado en el Informe de la Conferencia Judicial.

La medida contribuirá a lograr una más eficiente y justa administración de la justicia criminal. (Enfasis suplido.)
El Informe de la Comisión de lo Jurídico Penal de la Cámara de Representantes añade que la medida propuesta contiene una serie de elementos nuevos, en beneficio de am-bas partes en un proceso criminal, las cuales tienen por objetivo la búsqueda de la verdad en forma justa, rápida y *196económica de acuerdo con lo establecido en las Reglas de Evidencia.(8)
Como bien señala el Informe de la Comisión de lo Jurí-dico del Senado, el Secretariado de la Conferencia Judicial revisó en 1985 el Proyecto de Reglas de Procedimiento Criminal sometido en 1978 ante el Tribunal Supremo de Puerto Rico por su Comité de Procedimiento Criminal, con el fin de permitir un descubrimiento de prueba más am-plio, que recogiera la tendencia hacia la liberación de éste por parte del Ministerio Fiscal en favor del acusado y hacia una particularización de parte del acusado a favor del Mi-nisterio Fiscal.(9) En su escrito Taller de Reglas de Proce-dimiento Criminal, documento de trabajo: descubrimiento de Prueba, págs. 14 y 15, se hace un recuento de la juris-prudencia normativa que había ampliado el alcance de la entonces vigente Regla 95, supra. Dicho listado contiene jurisprudencia de este Tribunal, así como jurisprudencia emitida por el Tribunal Supremo de Estados Unidos rela-cionada con la Regla 16 de Procedimiento Criminal federal, particularmente los casos Brady v. Maryland, 373 U.S. 83 (1963), United States v. Agurs, 427 U.S. 97 (1976), y United States v. Bagley, 473 U.S. 667 (1985).
En específico, la Regla 16 de Procedimiento Criminal federal lee, en lo pertinente, de la manera siguiente:(10)
(a) Governmental Disclosure of Evidence (1) Information Subject to Disclosure.
(A) Statement of Defendant. Upon request of a defendant the government must disclose to the defendant and make available for inspection, copying, or photographing: any relevant written or recorded statements made by the defendant, or copies thereof, within the possession, custody, or control of the government, the existence of which is known, or by the *197exercise of due diligence may become known, to the attorney for the government; that portion of any written record containing the substance of any relevant oral statement made by the defendant whether before or after arrest in response to interrogation by any person then known to the defendant to be a government agent; and recorded testimony of the defendant before a grand jury which relates to the offense charged. The government must also disclose to the defendant the substance of any other relevant oral statement made by the defendant whether before or after arrest in response to interrogation by any person then known by the defendant to be a government agent if the government intends to use that statement at trial. Upon request of a defendant which is an organization such as a corporation, partnership, association or labor union, the government must disclose to the defendant any of the foregoing statements made by a person who the government contends (1) was, at the time of making the statement, so situated as a director, officer, employee, or agent as to have been able legally to bind the defendant in respect to the subject of the statement, or (2) was, at the time of the offense, personally involved in the alleged conduct constituting the offense and so situated as a director, officer, employee, or agent as to have been able legally to bind the defendant in respect to that alleged conduct in which the witness was involved.
(B) Defendant’s Prior Record. Upon request of the defendant, the government shall furnish to the defendant such copy of the defendant’s prior criminal record, if any, as is within the possession, custody, or control of the government, the existence of which is known, or by the exercise of due diligence may become known, to the attorney for the government.
(C) Documents and Tangible Objects. Upon request of the defendant, the government shall permit the defendant to inspect and copy or photograph books, papers, documents, photographs, tangible objects, buildings or places, or copies or portions thereof, which are within the possession, custody or control of the government, and which are material to the preparation of the defendant’s defense or are intended for use by the government as evidence in chief at the trial, or were obtained from or belong to the defendant.
(D) Reports of Examinations and Tests. Upon request of a defendant, the government shall permit the defendant to inspect and copy or photograph any results or reports of physical or mental examinations, and of scientific tests or experiments, or copies thereof, which are within the possession, custody or control of the government, the existence of which is *198known, or by the exercise of due diligence may become known, to the attorney for the government, and which are material to the preparation of the defense or are intended for use by the government as evidence in chief at trial.
(2) Information Not Subject To Disclosure
Except as provided in paragraphs (A), (B), (D), and (E) of subdivision (a)(1), this rule does not authorize the discovery or inspection of reports, memoranda, or other internal government documents made by attorney for the government or any other government agent investigating or prosecuting the case. Nor does the rule authorize the discovery or inspection of statements made by government witness or prospective government witnesses except as provided in 18 U.S.C. sec. 3500. (Én-fasis suplido.)
En relación con el inciso (a)(1)(C) de la referida Regla 16, Wright(11) expone lo siguiente:
If defendant requests discovery because he thinks the document sought are material to the preparation of his defense, he must make a prima facie showing of materiality. The Supreme Court has emphasized that documents sought be “material to the preparation of the defendant’s defense.” It held that Rule 16(a)(1)(C) authorizes defendants to examine Government documents material to the preparation of their defense against the Government’s case-in-chief, but not to the prosecution of selective-prosecution claims. It is said that to satisfy the requirement of materiality a defendant must demonstrate some indication that the pretrial disclosure of the disputed evidence would enable defendant significantly to alter the quantum of proof in his or her favor. (Escolios omitidos.)
Las consideraciones de naturaleza constitucional no pueden ser obviadas en la determinación sobre si la peti-ción de la defensa para descubrir cierto material mediante el mecanismo de descubrimiento de la prueba es procedente.(12) Así fue establecido por el Tribunal Supremo de Estados Unidos en Brady v. Maryland, supra, y la se-*199cuela de casos que han expandido la norma allí sentada. (13) El Tribunal Supremo de Estados Unidos expresó lo si-guiente:
We now hold that the suppression hy the prosecution of evidence favorable to an accused upon request violates due process where evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of the prosecution. (Énfasis suplido.(14)
En United States v. Bagley, supra, pág. 675, el Tribunal Supremo de Estados Unidos añadió lo siguiente:
The Brady rule is based on the requirement of due process. Its purpose is not to displace the adversary system as the primary means by which truth is uncovered, but to ensure that a miscarriage of justice does not occur. Thus, the prosecutor is not required to deliver his entire file to defense counsel, but only to disclose evidence favorable to the accused that, if suppressed, would deprive the defendant of a fair trial. (Énfasis suplido.)
Allí se estableció, considerando los aspectos constitucio-nales involucrados, el criterio rector sobre la materialidad de lo requerido por la defensa, mediante el descubrimiento de prueba:
The evidence is material only if there is a reasonable probability that, had the evidence been disclosed to the defense, the result of the proceeding would have been different. A “reasonable probability” is a probability sufficient to undermine confidence in the outcome. (Énfasis suplido.(15)
En 1995, el Tribunal Supremo de Estados Unidos, en Kyles v. Whitley, supra, págs. 432-435, reafirmó la obliga-ción impuesta al Ministerio Fiscal, por imperativo del de-*200recho constitucional a un debido proceso de ley, de divulgar evidencia favorable al acusado:
The prosecution’s affirmative duty to disclose evidence favorable to a defendant can trace its origins to early 20th-century strictures against misrepresentation and is of course most prominently associated with this Court’s decision in Brady v. Maryland, 373 U.S. 83 (1963). See id, at 86 (relying on Mooney v. Holohan, 294 U.S. 103, 112 (1935), and Pyle v. Kansas, 317 U.S. 213, 215-216 (1942)).
Four aspects of materiality under Bagley bear emphasis. Although the constitutional duty is triggered by the potential impact of favorable but undisclosed evidence, a showing of materiality does not require demonstration by a preponderance that disclosure of the suppressed evidence would have resulted ultimately in the defendant’s acquittal (whether based on the presence of reasonable doubt or acceptance of an explanation for the crime that does not inculpate the defendant). Id., at 682 (opinion of Blackmun, J.) (adopting formulation announced in Strickland v. Washington, 466 U.S. 668, 694 (1984); Bagley, supra, at 685 (White, J., concurring in part and concurring in judgment) (same); see 473 U.S., at 680 (opinion of Blackmun, J.).... Bagley’s touchstone of materiality is a “reasonable probability” of a different result, and the adjective is important. The question is not whether the defendant would more likely than not have received a different verdict with the evidence, but whether in its absence he received a fair trial, understood as a trial resulting in a verdict worthy of confidence. A “reasonable probability” of a different result is accordingly shown when the government’s evidentiary suppression “undermines confidence in the outcome of the trial.” Bagley, 473 U.S., at 678.
The second aspect of Bagley materiality bearing emphasis here is that it is not a sufficiency of evidence test. A defendant need not demonstrate that after discounting the inculpatory evidence in light of the undisclosed evidence, there would not have been enough left to convict. The possibility of an acquittal on a criminal charge does not imply an insufficient evidentiary basis to convict. One does not show a Brady violation by demonstrating that some of the inculpatory evidence should have been excluded, but by showing that the favorable evidence could reasonably be taken to put the whole case in such a different light as to undermine confidence in the verdict. (Énfasis suplido.)
*201Por último, en Strickler v. Greene, supra, el Tribunal Supremo de Estados Unidos formuló el criterio para eva-luar y determinar si se ha cometido una violación a la Re-gla Brady de divulgación de evidencia:
There are three components of a true Brady violation: the evidence at issue must be favorable to the accused, either because it is exculpatory, or because it is impeaching; that evidence must have been suppressed by the State, either willfully or inadvertently; and prejudice must have ensued. (Enfasis suplido.X16)
El alcance de la Regla Brady se ha extendido para in-cluir la evidencia impugnatoria si la confiabilidad del tes-tigo es determinante para la inocencia o culpabilidad del acusado.(17) Es necesario mencionar que el caso Brady no crea una regla de descubrimiento.(18) No obstante, tiene una implicación de naturaleza constitucional importantí-sima respecto al descubrimiento de prueba. (19) En relación con lo anterior, Wright expresa lo siguiente:
Further, if evidence is “material either to guilt or punishment” and “favorable to an accused,” within the Brady formulations, it seems that a fortiori it must be “material to the preparation of his defense” within subdivisions (C) and (D) of Rule 16(a)(1). (Énfasis suplido.)
Añade el tratadista Wright, comentando lo pautado por el Tribunal Supremo de Estados Unidos en U.S. v. Agurs, supra, Kyles v. Whitley, supra, y en Dennis v. U.S., 384 U.S. 855 (1966), lo siguiente:
When passing on requests for discovery under Rule 16, in doubtful cases courts should grant discovery sought under the rule and thereby avoid the constitutional questions posed by Brady. This is consistent with the Supreme Court’s admonition *202that “disclosure, rather than suppression, of relevant materials ordinarily promotes the proper administration of justice,” and with its statement that when there is a substantial basis for claiming that material is within Brady, the prosecutor should either furnish the information to the defendant or submit the problem to the trial judge. (Enfasis suplido y escolios omitidos.)(20)
De determinarse que cierto material solicitado por la defensa está comprendido por la doctrina establecida en Brady, y que debe ser descubierto, los tribunales federales han reconocido que dicho descubrimiento de prueba debe efectuarse con un tiempo razonable para que pueda ser usado con efectividad.(21) De la misma manera, la American Bar Association promueve el pronto descubrimiento de materia o evidencia cobijada por Brady para ser utilizada por la defensa.(22)
f-H
¿Tiene derecho una persona —contra quien se ha pre-sentado pliego acusatorio en un procedimiento criminal— a obtener copia de la declaración jurada prestada por un testigo de cargo —anunciado para ser utilizado en su contra— en relación con otro caso y relacionada con hechos distintos, y por los cuales se le imputa la comisión de un delito a otra persona, cuando la teoría de la defensa es la mendacidad de tal testigo? Contestamos dicha interro-gante en la afirmativa.
Como mencionáramos, la intención legislativa que pro-mulgó la adopción de una nueva Regla 95 de Procedi-miento Criminal fue la de ampliar el alcance del descubri-*203miento de prueba de acuerdo con la formulación de política pública diseñada sobre un disfrute más abarcador de la garantía constitucional a un debido proceso de ley para los acusados sometidos a un procedimiento criminal. Sobre ese aspecto, opina el Prof. Ernesto L. Chiesa que procede la revocación de una condena cuando no se revela a la de-fensa evidencia exculpatoria en situaciones donde hay una probabilidad razonable de que el resultado hubiera sido distinto si el Ministerio Público hubiera entregado oportu-namente la información.(23)
Nuestro desarrollo jurisprudencial posterior a la refe-rida enmienda a la Regla 95, supra, acogió esa visión y fue liberalizando el descubrimiento de prueba a favor del acusado. En Pueblo v. Ortiz, Rodríguez, 149 D.P.R. 363 (1999), tuvimos la oportunidad de determinar si en la vista preliminar el Ministerio Público estaba obligado a descu-brir ciertas declaraciones exculpatorias realizadas por un testigo, cuyo testimonio iba a ser utilizado por la fiscalía en dicha vista para determinar causa probable. Es decir, si le asistía al imputado un derecho a que le fueran descubier-tas ciertas declaraciones exculpatorias de un testigo en una etapa preliminar en el procesamiento criminal. Con-testamos dicha interrogante en la afirmativa, luego de un ponderado estudio de la naturaleza y el propósito de la vista preliminar. En esa oportunidad expresamos que desde Pueblo v. Padilla Flores, 127 D.P.R. 698 (1991), quedó establecido que el imputado tiene derecho a demos-trar que la imputación de delito realizada en su contra es injustificada o infundada desde la vista preliminar. Expre-samos que para que el imputado de delito pueda demostrar que el testimonio en su contra no es creíble, tiene que po-seer el derecho a recibir aquella prueba que lo haga posible. Afirmamos, en ese caso, lo siguiente:
*204En Pueblo v. Padilla Flores, supra, pág. 703, expresamos que como en la vista preliminar el imputado tenía la oportu-nidad de establecer que la imputación en su contra era injus-tificada o infundada, en consecuencia de ello era “imperativo que se le garantí [zara] una representación legal adecuada y eficaz”. (Énfasis suprimido.) De igual modo, por la misma in-negable lógica jurídica, es evidente que como el imputado tiene la oportunidad en la vista preliminar de demostrar que el tes-timonio en su contra no es susceptible de ser creído, en conse-cuencia de ello tiene también el derecho a obtener aquella prueba que lo haga posible. Ello incluye, necesariamente, el derecho a recibir aquellos documentos pertinentes o afines al referido derecho del imputado que el Ministerio Público tenga en su poder. Frente al claro derecho de contrainterrogar del imputado, da lo mismo que las declaraciones de los testigos de cargo en manos del Ministerio Público sean juradas o no. Véase Pueblo v. Delgado, 106 D.P.R 441 (1977). Si el imputado no tuviese el derecho de recibir los documentos referidos, sería hueca e inconsecuente la oportunidad que reiteradamente le hemos reconocido en la vista preliminar para contrainterrogar los testigos de cargo y demostrar que su testimonio no es susceptible de ser creído.
Nótese que no se trata de un derecho irrestricto de descu-brimiento de prueba. No estamos reconociendo un derecho a una “expedición de pesca” en los archivos de fiscalía. En esta temprana etapa del proceso criminal el imputado sólo tiene derecho a demostrar que es improbable que se haya cometido el delito imputado o que él sea el autor de éste. Por ende, además de las declaraciones juradas de los testigos usados por Fiscalía, sólo puede tener acceso a aquella otra prueba en ma-nos del Ministerio Público que, razonablemente, tienda a de-mostrar que el testimonio en contra del imputado “no es con-fiable o no goza de una razonable garantía de veracidad”. Pueblo v. Andaluz Méndez, supra pág. 664. No se trata, por ejemplo, de prueba que tenga Fiscalía sobre simples contradic-ciones de los testigos de cargo sino de aquella prueba de cali-dad suficiente como para derrotar la estimación de causa probable para acusar. Véase Pueblo v. Rodríguez Aponte, supra, pág. 669. (Énfasis suplido y en el original.) Pueblo v. Ortiz Rodríguez, supra, págs. 378-380.
En Pueblo v. Santa-Cruz, 149 D.P.R. 223 (1999), estable-cimos que de una somera lectura de la Regla 95 de Proce-dimiento Criminal, supra, se desprende que para que el Ministerio Público venga obligado a descubrir para benefi-*205ció del acusado cualquier libro o documento basta con que se dé una de las siguientes tres circunstancias: (1) que el material solicitado sea relevante para preparar la defensa del acusado; (2) que el Ministerio Público se proponga uti-lizarlo en el juicio, o (3) que éste haya sido obtenido del acusado o le perteneciera. Por lo tanto, basta con que el material solicitado sea relevante a la defensa del acusado para que surja la obligación del Ministerio Público de entregarlo.
Reiteramos que las interpretaciones que hace el Tribunal Supremo de Estados Unidos sobre el contenido de los derechos fundamentales garantizados por la Constitución de Estados Unidos constituyen el mínimo de protección que estamos obligados a reconocer bajo nuestra propia Constitución(24) Dichas interpretaciones no limitan nues-tra facultad para reconocer mayor amplitud a las garan-tías constitucionales contenidas en la Constitución de Puerto Rico.
Nuestra Constitución garantiza a todo imputado de de-lito el derecho a preparar adecuadamente su defensa. El derecho al descubrimiento de prueba que pueda favore-cerle es parte de esa garantía(25) A la luz de lo anterior, constituiría un claro fracaso de la justicia no permitirle a la defensa obtener las declaraciones juradas del testigo de cargo, Juan Franco Ortiz, ofrecidas en otros casos, bajo las circunstancias particulares de este caso. Esa prueba cier-tamente constituye aquella que el Ministerio Público debe poner a la disposición del imputado para que éste tenga una oportunidad real y efectiva de contrainterrogarlo y de demostrar que el testimonio del referido testigo no es creí-ble por mendacidad, de acuerdo con su teoría. Las declara-ciones juradas solicitadas son prueba que puede conducir a *206una determinación judicial de que la credibilidad del tes-tigo de cargo es altamente cuestionable. Un análisis de la información solicitada nos lleva a concluir que ésta es rele-vante para la adecuada defensa del acusado.
El fin último de todo procedimiento judicial es el escla-recimiento de la verdad y el triunfo de la justicia(26) En consecuencia, entendemos que el Tribunal de Primera Ins-tancia, Sala Superior de Arecibo, concluyó correctamente que las copias de las declaraciones juradas solicitadas por la defensa al Ministerio Fiscal y concedidas por el Tribunal de Primera Instancia debían ser entregadas para poder impugnar la credibilidad del testigo de cargo, Sr. Juan Franco Ortiz. Dicha determinación no constituye un abuso de discreción que amerite nuestra intervención. (27)
De acuerdo con la intención del legislador, que clara-mente surge del récord legislativo desde el 1 de julio de 1988, fecha de la aprobación de la Ley Núm. 58 constituye un deber y obligación del Estado, por imperativo del dere-cho constitucional del acusado a un debido proceso de ley, suministrarle a la defensa, como parte del descubrimiento de prueba, copia de las declaraciones juradas prestadas por un testigo de cargo —anunciado para ser utilizado en su contra— en otros casos e investigaciones relacionadas con hechos distintos cuando éste ha demostrado la relevan-cia de su contenido con la teoría de la defensa, sobre la mendacidad de tal testigo. La defensa tiene que demostrar, para ser acreedor a tal descubrimiento de prueba, que de no entregar el Estado dicha evidencia probablemente se privaría al acusado de un juicio imparcial. Tiene que de-*207mostrar que existe una razonable probabilidad de que el desfile de esa evidencia durante el juicio afectaría el resul-tado de los procedimientos conducidos en su contra.

(1) Art. 83 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4002.


(2) íd.


(3) Art. 180 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4286.


(4) Art. 262 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4623.


(5) Art. 237 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4433.


(6) 26 L.P.R.A. sees. 415, 416, 418 y 418a.


(7) 34 L.P.R.A. An. II.


(8) Apéndice, págs. 41-59.


(9) íd., págs. 60-68.


(10) Apéndice, págs. 75-88.


(1) E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1993, Vol. III, pág. 315.


(2) La Regla 95 de Procedimiento Criminal entonces vigente disponía lo si-guiente:
“Previa moción del acusado sometida en cualquier momento después de haberse presentado la acusación, el tribunal podrá ordenar al fiscal que produzca para ser inspeccionados, copiados o fotografiados por el acusado o su abogado, determinados objetos, libros, documentos y papeles que no fueren declaraciones juradas, con excep-ción de la declaración del propio acusado, que el Pueblo hubiese obtenido del acusado o de otras personas mediante orden judicial o de otro modo y que pudieren ser necesarios para la preparación de la defensa del acusado, independientemente de que el Pueblo se propusiere ofrecerlos en evidencia o de que los mismos fueran ad-misibles en evidencia. La orden especificará el tiempo, lugar y manera de hacer la inspección, de sacar las copias o tomar las fotografías y podrá prescribir los términos y condiciones que el tribunal estimare justos.” 34 L.P.R.A. Ap. II (ed. 1971).


(3) 24 L.P.R.A. sec. 974z (ed. 1964).


(4) Chiesa Aponte, op. cit, pág. 319.


(5) Íd., pág. 322.


(6) Véase Informe del P. del S. 1526 de 13 de abril de 1988, pág. 2.


(7) íd., pág. 3.


(8) Véase Informe de 10 de mayo de 1988, pág. 2.


(9) Taller de Reglas de Procedimiento Criminal, documento de trabajo: descubri-miento de prueba del Secretariado de la Conferencia Judicial de Puerto Rico, mayo de 1989, págs. 5 y 11.


(10) Federal Rules of Criminal Procedure: Rules of Criminal Procedure for the United States District Courts, Eagan, West Group Co., 2002, págs. 179-181.


(11) Wright, Federal Practice and Procedure: Criminal 3d See. 254, págs. 107-109 (2000).


(12) Wright, supra, Secs. 254.2, págs. 125-127.


(13) Strickler v. Greene, 527 U.S. 263 (1999); Wood v. Bartlolomew, 516 U.S. 1 (1996); Kyles v. Whitley, 514 U.S. 419 (1995); Weatherford v. Bursey, 429 U.S. 545 (1977); United States v. Agurs, supra; Ring v. U.S., 419 U.S. 18 (1974); DeMarco v. United States, 415 U.S. 449 (1974); Giglio v. United States, 405 U.S. 150 (1972); Giles v. Maryland, 386 U.S. 66 (1967).


(14) Brady v. Maryland, supra, pág. 87.


(15) United States v. Bagley, supra, pág. 682.


(16) Stickler v. Greene, supra, pág. 263.


(17) Wright, supra, pág. 127, citando a su vez a United States v. Bagley, supra, y a Giglio v. U.S., supra. Véase, también, Strickler v. Greene, supra.


(18) Wright, supra, Sec. 254.2, pág. 135.


(19) íd., pág. 137.


(20) íd., págs. 139-140.


(21) Véanse: United States v. Shoher, 555 P. Supp. 346 (D. N.Y. 1983); United States v. Pollack, 534 F. 2d 964 (D. C. 1976); United States v. Deutsch, 373 F. Supp. 289 (D. N.Y. 1974).


(22) The ABA Standards for Criminal Justice, Sec. 3-3.11 (3ra ed. 1993); The ABA Standards for Criminal Justice, Sec. 11-2.1 (3ra ed. 1996)


(23) Chiesa Aponte, op. cit., pág. 315; United States v. Bagley, supra; Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299 (Í991).


(24) Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587 (1994); Pueblo v. Rivera Colón, 128 D.P.R. 672 (1991); Pueblo v. Malavé González, 120 D.P.R. 470 (1988); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986); Pueblo v. Dolce, 105 D.P.R. 422 (1976).


(25) Pueblo v. Santa Cruz, supra; Pueblo v. Echevarría Rodríguez I, supra; Pueblo v. Rodríguez Sánchez, supra; Pueblo v. Tribunal Superior, supra.


(26) Pueblo v. Ortiz, Rodríguez, 149 D.P.R. 363 (1999); Pueblo v. Vega Rosario, 148 D.P.R. 980 (1999); Pueblo v. Arreche Holdun, 114 D.P.R. 99 (1983); Pueblo v. Cancel Hernández, 111 D.P.R. 625 (1981); Pueblo v. Delgado López, 106 D.P.R. 441 (1977).


(27) En U.S. v. Rosario-Peralta, 175 F.3d 48 (1er Cir. 1999), el Tribunal Federal de Apelaciones parra el Primer Circuito explica que el criterio para revisar la deter-minación de un tribunal inferior sobre si procedía o no el descubrimiento de una materia solicitada por la defensa, por estar cubierta por la doctrina de Brady, es el de abuso de discreción.